Citation Nr: 1526684	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  10-20 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) for the period prior to February 21, 2013.

2.  Entitlement to an initial rating in excess of 70 percent for PTSD beginning February 21, 2013.

3.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran's appeal was previously remanded by the Board in August 2014. 

In January 2014, the Veteran testified at a videoconference Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of service connection for bruxism has been raised by the record in an October 2014 statement from the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 





FINDINGS OF FACT

1. The Veteran's PTSD manifested deficiencies in most areas of work, school, family relationships, thinking, judgment and mood for the entire period on appeal.

2.  The Veteran's PTSD has not manifested in total social and occupational impairment.
 
3.  The Veteran's original claim for compensation benefits for several disabilities was received on March 15, 2007; he is in receipt of a combined disability rating of 100 percent effective March 15, 2007.  


CONCLUSIONS OF LAW

1. The criteria for a rating of 70 percent for PTSD have been met for the entire period on appeal. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3 , 4.7, 4.126, 4.130, Diagnostic Code 9411 (2014).
 
2. The criteria for entitlement to a 100 percent rating due to service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25, 4.26 (2014).

3.  Entitlement to a TDIU is moot.  38 C.F.R. § 4.16(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).

The appeal arises from a disagreement with an initial rating decision in December 2007, which granted service-connection for PTSD at 30 percent disabling, effective from March 2007.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The duty to assist the Veteran has also been satisfied in this case. The RO has obtained the Veteran's available service treatment records, as well as his post service medical records, private medical records, and Social Security Administration documents.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  PTSD examinations were conducted in November 2007, and February 2013.  38 C.F.R. § 3.159(4).  At the PTSD examinations, the examiners reviewed the Veteran's complaints, medical history, conducted a physical examination and gave a diagnosis.  Since the examinations included sufficient detail as to the current severity of the Veteran's PTSD, the Board concludes that the examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

The Veteran was also provided an opportunity to set forth his contentions during a videoconference Board hearing in January 2014, which fulfilled the requirements set forth by Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked).

The prior remand instructions were substantially complied with for the Veteran's claim.  The August 2014 remand sought to associate the Veteran's Vet Center records with the claims file, and readjudicate the Veteran's appeal.  In a March 2015 report of general information, the Veteran stated that he never received treatment from the Vet Center, thus attempts to associate these records would be futile.  38 C.F.R. § 3.159.  A Supplemental Statement of the Case was furnished in March 2015.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.   

PTSD

The Veteran has been assigned a 30 percent evaluation for PTSD effective from March 2007, and a 70 percent evaluation effective from February 2013.  The Veteran seeks an increased initial evaluation.  The Board assumes the Veteran is seeking the highest evaluation possible for PTSD.  See AB v. Brown, 6 Vet. App. 35 (1993).  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  In instances in which a veteran disagrees with the initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119, 126   (1999).  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

PTSD is evaluated under VA's General Rating Formula for Mental Disorders.  Under the formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, 9411.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, 9411.  The criteria for a 70 percent rating for PTSD are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, 9411.

The extent of social impairment will also be considered, but an evaluation will not be assigned solely on the basis of social impairment. 38 C.F.R. § 4.126(b).  The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation. Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002). 

GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

Although GAF is important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An examiner's classification of the level of psychiatric impairment, by word or by a GAF, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran submitted lay statements in March 2007.  The Veteran stated that about six years ago his contemporaries started to die, and it reminded him of combat experiences that he had with them.  The Veteran stated that it brought back vivid memories of combat.  The Veteran relayed that on September 11, 2001 he was a nervous wreck, until he was able to talk to his son who worked at the World Trade Center.  The Veteran stated that he had trouble sleeping both due to his sleep apnea, and insomnia.  The Veteran stated that he dreamt of his combat experiences extremely vividly.  The Veteran stated that he suffered an aneurysm of the aorta, and a stroke which left him disabled.    

In March 2007, W.G.I., M.D. submitted correspondence on behalf of the Veteran.  The physician stated that since the Veteran's stroke he has had difficulty with focal weakness, expressive language dysfunction, and cognitive problems.  The physician stated that the Veteran had become depressive, emotional, and frustrated, with pseudobulbar affect.  The physician noted that the Veteran had nightmares about his service, which he previously did not have.  

A letter from P.D.S. M.D. from April 2007 stated that the Veteran's military combat caused his PTSD which caused his aneurysm and stroke.  The physician deemed the Veteran totally disabled from his aneurysm, stroke, and PTSD.

A psychiatric and neurological evaluation from LSU Health Science Center is associated with the record.  A Mental status exam revealed that the patient was well-groomed, oriented to person, time, place and situation.  The Veteran was able to repeat digits, and remember items.  The Veteran stated that he had difficulty sleeping, found himself getting depressed, and realized that he gets angry.  The physician stated that the Veteran was suffering from PTSD with moderate severity which significantly interfered with his functioning.       

In November 2007 the Veteran underwent a VA contract examination for his PTSD.  The Veteran reported by himself.  The examiner reported that the Veteran stated that he was unhappy that he had to drive thirty miles for the evaluation.  The examiner stated that the Veteran was outraged, and that the Veteran went on a tirade directed towards VA.  The Veteran stated that he had trouble sleeping, due to dreams, suffers from nervousness, and is usually distracted with short term memory problems.  The Veteran reported being easily startled, suffered from anger outbursts and irritability, and occasionally had crying spells.  The Veteran stated that he worked in construction management after military service.  The Veteran reported that he earned a Bachelor's degree prior to entering service.  The Veteran reported that he was unable to work after his stroke in 2004.  The Veteran stated that he got along reasonably well with his supervisors and coworkers, and that he had occasional difficulties with his customers.  The Veteran stated that he has been married for eight years, has one son and two daughters and stated that he has a close relationship with them.  The Veteran stated that his temper interferes in his daily activities.  The Veteran reported that he attended church, reads, and watches television.  The Veteran stated that occasionally he and his wife go out.  The Veteran did not report any leisure activities.    

A mental status examination of the Veteran showed that the Veteran was extremely angry at VA, and controlling with his conversation.  The examiner stated that the Veteran had to be redirected often.  The Veteran was alert and oriented in time place, person, and purpose of visit.  The Veteran showed casual, but appropriate appearance and hygiene.  The Veteran was initially hostile, but eventually friendly.  The examiner noted near continuous depression, which causes irritability, and affects his motivation and mood.  The Veteran had normal communication with fair concentration.  The Veteran denied panic attacks, delusions or hallucinations.  The Veteran reported obsessive rituals.  The Veteran did not have impaired judgment or abstract thinking.  The Veteran denied suicidal ideation, but stated that he occasionally had homicidal ideation but that he is not a risk.  The examiner assessed the Veteran with a GAF of 55.  The examiner determined that the Veteran's symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks.  The examiner further remarked that the Veteran had no difficulty in understanding simple or complex commands, and that he did not pose a threat to himself or others.  

In February 2008, the Veteran submitted correspondence to VA.  The Veteran stated that he disagreed with his rating decision and that SSA has deemed him totally and permanently disabled.  The Veteran stated that due to his stroke he had short-term memory loss, and the inability to concentrate on the task at hand.  The Veteran stated that he is unable to hold a job. 

In February 2008 the Veteran's wife submitted statements regarding her husband.  The Veteran's wife stated that applying for VA benefits, and compiling documents was extremely difficult for the Veteran, in that he was unable to do anything which required thinking and organizing, he tires easily, and he hardly slept.  The Veteran's wife reported that the Veteran is depressed, hypervigilant, has sporadic panic attacks, and cries.  The Veteran's wife reported an incident in November 2003 when the Veteran went to an ROTC event with his wife. At the ceremony the Veteran began crying and had to be taken home.  The Veteran's wife stated that going to restaurants with friends is difficult for the Veteran. 

In March 2010 the Veteran received treatment from a VA mental health clinic.  Medical staff reported that the Veteran reported consistent intermittent bouts of depression, and anxiety.  The Veteran stated that his application for benefits has caused frustrations and problems.  The Veteran reported ongoing intermittent episodes of nightmares, insomnia, depression and anxiety in spite of compliance with his medications.  The Veteran denied suicidal or homicidal ideation.  Medical staff determined that the Veteran was casually dressed, had normal speech, pleasant affect, with co-operative and appropriate mood.  The Veteran had logical goal directed thought processes, and denied hallucinations, or delusions.

In April 2010 the Veteran received follow-up treatment.  It was suggested that the Veteran attend a PTSD education group, but the Veteran stated that he did not feel like going to a class.  The Veteran's wife stated that he is extremely irritable, he has difficulty concentrating on tasks, he is distractible, he sometimes fails to care for his daily needs, he has persistent nightmares, he is still extremely hypervigilant, he startles easily, and she no longer sleeps with him.  She stated that he has difficulty relating to her or to others.  Medical staff assessed the Veteran with a GAF of 45, and concluded that the Veteran is markedly impaired by his PTSD, and that is difficult to sort out the effects of his PTSD as opposed to his stroke.  

In June 2010 P.D.S. M.D. submitted correspondence on behalf of the Veteran.  The physician stated that the Veteran suffers from increased depression, aggression, nightmares, fatigue, sleep disturbance, and memory disturbance.  The Veteran is limited in his ability to sit, stand, or walk, and cannot maintain concentration.  The physician stated that the Veteran would be unable to fulfill the duties of a juror.  A similar letter dated February 2011 is also of record.  

In January 2013 the Veteran had a Decision Review Officer (DRO) hearing.  Testimony taken shows that the Veteran was unable to complete any physical tasks, he got fatigued, and he has suicidal thoughts.  The Veteran's wife stated that the Veteran has obscured depressive thoughts, and has horrible periods of irritability.  The Veteran's wife described a dramatic outburst the Veteran had toward her family at Christmas Eve.  The Veteran's wife stated that the Veteran has three children and that none of them were in contact with the Veteran.  The Veteran's wife stated that he is unable to drive, cannot bathe himself, and stated that the Veteran does not shave.  Testimony taken showed that the Veteran's condition got progressively worse after September 11, 2001.   

In February 2013 the Veteran underwent a VA PTSD disability benefits questionnaire.  The Veteran was diagnosed with PTSD and major depressive disorder.  The examiner determined that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  The Veteran described his relationship with his wife as poor due to increased irritability.  The Veteran characterized his relationship with his children as poor.  The Veteran stated that he had increased arguments with family and that he use to have more friends.  The Veteran stated that he had intrusive thoughts once or twice a month, and nightmares once or twice a week.  The Veteran reported intense emotional reactions to trauma reminders, and that he engages in avoidance.  The Veteran stated that he felt distant to others and that he avoids most leisure activities.  The Veteran reported feelings of hopelessness, and thoughts of suicide.  The Veteran stated that he has irritability towards the VA compensation and pension process.  The Veteran denied mental hospitalization since his last exam.  

A mental status examination revealed that the Veteran was appropriately groomed and casually dressed.  The Veteran was hostile at first but eventually became cooperative.  The Veteran exhibited eye contact, with logical and goal directed speech.  The Veteran had his daily living activities intact with prompting from his wife.  The Veteran also managed his hygiene and chores with help from his wife.  In conclusion, the examiner stated that the Veteran's symptoms cause significant impairment in social functioning.  With regard to employment, the examiner stated that "it does not appear at this time that the Veteran's psychiatric symptoms in any way specifically impede him from obtaining and maintaining employment."  

In August 2013 the Veteran submitted a statement which argued for a total disability rating, and stated that his PTSD affects his ability to socially interact with others, and affects his behavior.     

In January 2014, the Veteran and his wife testified at a videoconference Board hearing.  The Veteran stated that after September 11, 2001 his symptoms became noticeable.  The Veteran's wife testified that the Veteran yells in his sleep, and cries three to five times a week.  The Veteran's wife discussed an incident at Christmas dinner where the Veteran was combative with family, had inappropriate behavior, which was described as similar to outbursts the Veteran has had in public.  The Veteran's wife stated that the Veteran would go three days without showering, refused to shave, and will not change clothes unless prodded by her.  The Veteran's wife also stated that he has poor memory, stating that he forgets that things are in oven.  The Veteran's wife stated that she felt unsafe driving with the Veteran.  

A submission from P.D.S. M.D. from March 2014 stated that the Veteran continues to suffer from PTSD which caused his aneurysm and stroke.  The physician also opined that the Veteran remained totally and permanently disabled from any substantial gainful employment.      

Based on the evidence of record, the Board finds that the Veteran's PTSD warrants a 70 percent disability rating for the entire period on appeal.  The Veteran's PTSD however does not demonstrate total occupational and social impairment.  The VA contract examination from November 2007 determined that the Veteran suffered from occasional decrease in work efficiency and intermittent inability to perform occupational tasks.  The February 2013 examiner determined that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  Furthermore, while private physicians have opined as to the Veteran's overall disability picture, in that he is unable to work, or function as a juror, these determinations were based on all of the Veteran's numerous disabilities and not solely due to his PTSD symptomatology.  

Throughout the appeal period, the Veteran has been able to communicate with examiners and physicians, has shown logical goal directed speech, and has not suffered from persistent delusions or hallucinations.  The Veteran has isolated homicidal or suicidal ideations, but has not shown a history or continued symptomatology of being a risk to him or others.  The Veteran's wife stated that she is fearful driving with the Veteran, and fearful of his nightmares.  This behavior has been noted by medical professionals, and they have not determined that the Veteran is a persistent danger to hurting himself or others.  The Veteran has shown a lack of care for his personal hygiene in instances reported by his wife.  However, he does show the ability to present himself casually, and he can bathe and care for himself when requested by his wife.  A 70 percent evaluation contemplates neglect of personal appearance and hygiene.  The Veteran has also not demonstrated disorientation to time or place, and has not experienced extreme memory loss.  The Veteran's memory loss has never shown his inability to recollect himself, his prior history, or family members.  

The February 2013 VA DBQ examiner did not find that the Veteran's PTSD symptoms caused suicidal ideation, spatial disorientation, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, neglect of personal appearance or hygiene, an inability to perform activities of daily living, or disorientation to time and place.  In short, the February 2013 examiner did not find that the Veteran met any of the symptomatology which relate to total occupational and social impairment.  The Veteran has documented incidents of outbursts, or tirades in public and with family, which exhibits inappropriate behavior.  However, the Board finds that these are not of a frequency which would render the Veteran totally occupationally and socially impaired.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Thus, a 70 percent evaluation is appropriate.  

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.   Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

The schedular evaluation for the Veteran's PTSD is not inadequate.  The Veteran's main complaints of irritability, outbursts, memory loss, depression, impaired sleeping, and hypervigilance are symptoms contemplated in the broad rating schedule under Diagnostic Code 9411.  The Veteran does not have any symptoms from his service-connected disorder that are unusual or exceptional from those contemplated by the schedular criteria.  The available schedular evaluations reasonably describe the service-connected PTSD and related psychological disabilities; thus, the schedular evaluations are adequate to rate the Veteran's PTSD.  Thus, the Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization." See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  In this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities:  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2014) (emphasis added).  

An October 2014 rating decision determined that the issue of entitlement to TDIU was denied as moot.  The record reflects that the Veteran's original claim for compensation benefits for several disabilities was received on March 15, 2007.  He is in receipt of a combined disability rating of 100 percent effective March 15, 2007.  Thus, the Veteran's schedular rating is not less than total.  Moreover, the Veteran is in receipt of a 100 percent rating for coronary artery disease effective March 15, 2007, and as the result of the Board's decision, the Veteran will be awarded a 70 percent disability rating effective March 15, 2007.  Thus, the issue of entitlement to a TDIU is moot.  Cf. Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242, (2010).


ORDER

An increased rating of 70 percent for service-connected PTSD prior to February 21, 2013 is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 70 percent for PTSD beginning February 21, 2013 is denied.

Entitlement to TDIU is dismissed.



____________________________________________
TANYA SMITH  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


